Citation Nr: 1537990	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-20 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected myofascial lumbar spine syndrome with sacroiliitis and sacral Tarlov cyst (hereinafter lumbar spine disability).

2.  Entitlement to an initial rating in excess of 10 percent for service-connected fecal leakage.



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1981 to March 1983 and from August 1988 to March 2011.

These matters come before the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

In February 2014, prior to the promulgation of a decision by the Board, the Veteran withdrew her appeal with respect to the issues of entitlement to an initial disability rating in excess of 20 percent for a service-connected lumbar spine disability and entitlement to an initial rating in excess of 10 percent for service-connected fecal leakage.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial disability rating in excess of 20 percent for a service-connected lumbar spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial rating in excess of 10 percent for service-connected fecal leakage have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appellant may withdraw an appeal in writing or on the record at a hearing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204. 

Here, in February 2014, the Veteran submitted a statement compliant with the requirements of 38 C.F.R. § 20.204 seeking to withdraw her appeals of the ratings for a service-connected lumbar spine disability and for service-connected fecal leakage.  She returned the Appeal Status Election Form included in a December 2013 notification letter following the RO's December 2013 supplemental statement of the case that addressed the issues on the title page.  The Veteran indicated on the Election Form that the VA decision satisfied her appeal on all issues and that she wished to withdraw her appeal.

There remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeals and the appeals are dismissed.


ORDER

The appeal for entitlement to an initial disability rating in excess of 20 percent for service-connected myofascial lumbar spine syndrome with sacroiliitis and sacral Tarlov cyst is dismissed.

The appeal for entitlement to an initial rating in excess of 10 percent for service-connected fecal leakage is dismissed.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


